DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of JP 2018-010490 filed January 25, 2018 and JP 2018-203514 filed October 30, 2018 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/JP 2018/046397 filed December 17, 2018, WO 2019/146310.
Claim Status
Claims Filing Date
July 8, 2022
Amended
1-12, 15-19
New
20-22
Cancelled
13, 14
Under Examination 
1-12, 15-22


	The applicant argues (Remarks pg. 6 para. 1): Claim 1 amendments are supported by [0043], Claim 12 amendments are supported by Sample Nos. 2 and 23 in Tables 1 and 4, New Claim 20 is based on [0021], [0026], and [0063], and new Claims 21 and 22 are based on [0014] and [0017].
Withdrawn Claim Rejections - 35 USC § 112
The following 112(a) rejection is withdrawn due to claim amendment:
Claim 12 lines 1-2 “the iron-comprising powder is present in an amount of at least 95.86 mass%”.
The following 112(a) rejections are withdrawn due to claim cancellation:
Claim 13 lines 1-2 “the iron in an amount of at least 95.86 mass%”. 
Claim 14 lines 1-2 “non-alloyed steel”.
The following 112(b) rejections are withdrawn due to claim amendment:
	Claims 2-19 line 1 “the powder”.
Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive.
Maetani
	The applicant argues Maetani teaches an iron-based powder, an alloy powder, a machinability improving powder, and a lubricant (Maetani [0032]) , where the machinability improving powder contains Si, Mg, and O that react during sintering and optionally MnS (Maetani [0040], [0041]) such that Maetani’s mixed powder requires additional components (Remarks para. spanning pgs. 8-9).
	The examiner respectfully disagrees. Maetani teaches a mixed powder mixture of (1) iron-based powder, (2) powder for alloying, (3) powder for improving machinability, and (4) lubricant ([0018]), where the (1) iron-based powder including iron powder and alloyed ironed powder ([0032]), the (2) alloy powder includes graphite or Cu powder ([0033]), the (3) powder for improving machinability includes MgO ([0034]) and manganese sulfide ([0040], [0041]), and the (4) lubricant is a metal soap ([0045]). The powder for improving machinability including MgO and manganese sulfide reads on a machinability improve material consisting of a first powder of MnS and a second powder of magnesium oxide. It also reads on the consisting of language of new claim 22.
With respect to claim 1, line 2 recites a “mixed powder comprising” and line 4 “a machinability improving material consisting of”. The transitional phrase “comprising” is inclusive or open-ended and does not exclude the occurrence of additional, unrecited elements from the prior art. MPEP 2111.03(I). The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03(II). In claim 1 while the machinability improve material is limited to only CaS, MnS, and/or MoS2 and MgO, the broader language of the claim allows for the occurrence of additional unrecited elements in the mixed powder.
	With respect to new claim 20, the applicant argues Maetani sinters at 1130°C for 20 minutes (Maetani [0056]) (Remarks pg. 11 para. 4).
	The examiner respectfully disagrees. Maetani teaches the powder for improving machinability forms a low melting point phase when the green compact is sintered (i.e. the powder remains in the sintered body in a form of particles) ([0038]). Further, the claims under examination are directed to a mixed powder (i.e. product). Claim 20 lines 2-3 recites sintering conditions of the mixed powder, which have been considered and determined to recite the purpose or intended use of the claimed mixed powder. Statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. MPEP 2111.02(II). The mixed powder of the prior art (Maetani [0012], [0018], [0020], [0026], [0032], [0034], [0038], [0040]-[0042]) is substantially similar to that claimed, such that it is capable of being sintered at 1130°C for 60 minutes with the first powder and the second powder remaining in the sintered body in a form of particles. A prior art structure which is capable of performing the intended use meets the claim. MPEP 2111.02(II).
Ozaki ‘640 in view of Ozaki ‘755
	The applicant argues Ozaki ‘755 teaches adding at least two selected from MnS, MoS, and CaF2 and at least 0.005 mass% enstatite to an iron-based powder, where enstatite with at least two of MnS, MoS, and CaF2 improve tool surface lubricity (Ozaki ‘755 [0016], [0019], [0020]), such that it does not read on adding only MnS and/or MoS (Remarks pg. 10 para. 3). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In the instant case, Ozaki ‘640 in view of Ozaki ‘755 relies on Ozaki ‘755 to teach the obviousness of adding at least two of MnS, MoS, and CaF2 to an iron-based powder mixture because MnS, MoS, and CaF2 have low reactivity with iron-based material does not cause a chemical change during sintering, miniaturize cutting chips, promote discharge and drill life, and reduce contact area between the chips and took (Ozaki ‘755 [0001], [0010], [0016]-[0018], [0020]). Evidence that these advantages are only achieved in the presence of enstatite and/or that enstatite is necessarily required to be added with the at least two of MnS, MoS, and CaF2 has not been presented. 
In the event that it is determined that enstatite is required to be present with the at least two of MnS, MoS, and CaF2 powder of Ozaki ‘755, then the below argument is presented.
In Ozaki ‘755 the enstatite powder is taught to be a soft oxide that is easily deformed on the cutting surface during cutting to form a lubricating film on the tool surface (Ozaki ‘755 [0019]). Ozaki ‘640 teaches the mixed powder includes MgO (Ozaki ‘640 [0008], [0014]), which is a soft oxide. MgO is part of an additive that improves machinability and performs the same function as the enstatite in Ozaki ‘755 of forming a protective film on the surface of the cutting tool that remarkably improves the wear of the cutting tool (WO 2016/190038 with the citation from US 2018/141117, [0044]). Further, as evidenced by Maetani (JP 2012-144801 machine translation), enstatite and MgO powder are art recognized equivalent powders added to a mixed powder that are soft particles having a hardness lower than the average hardness of the base phase and are capable of forming an amorphous phase having a low melting point (Maetani [0034]). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 lines 2-3 “sintered at 1130°C for 60 minutes to form a sintered body, the first powder and the second powder remain in the sintered body in a form of particles” renders the claim indefinite. It is unclear whether claim 20 is directed to a “mixed powder” (line 1) or a “sintered body” (line 2). A sintered body is different from the mixed powder product under examination. It is also unclear if claim 20 is directed to the purpose of intended use of the claimed mixed powder, such that the mixed powder must be capable of performing the function, but not required to be taught to do it in the prior art. For the purpose of examination claim 20 will be given the broadest reasonable interpretation of being directed to the “mixed powder” such that the sintering conditions recite the purpose or intended use of the mixed powder. The claims under examination are directed to a “mixed powder” where claims directed to a “sintered body” are a patentably distinct product and may be subject to restriction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10-12, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maetani (JP 2012-144801 machine translation).
Regarding claims 1 and 21, Maetani teaches powder metallurgical mixed powder, which is a mixture of an iron-based powder, an alloy powder, a machinability improving powder, and a lubricant to obtain an iron-based powder sintered body (i.e. an iron-comprising powder as a main component) ([0001], [0026], [0032]), where the machinability improving powder: includes MgO (i.e. a second powder having magnesium oxide) ([0012], [0034], [0038]), blended in an amount of 0.01 to 1.0 mass% with respect to the total amount of the iron-based powder (i.e. MgO is a the machinability improving powder at more than 0 and less than 1.0 mass%, which overlaps with the claimed range of 0.005 to 0.025 mass%) ([0018], [0043]), and manganese sulfide (i.e. MnS) (i.e. a first powder comprising MnS as a sulfide as a machinability improving material) ([0020], [0040]), and has an average particle size (i.e. D50) that is preferably 5 um or less (i.e. including the average particle size of the MgO, which overlaps with that claimed at 0.5 to 5.0 um) ([0042]). In the case where the claimed ranges or amounts “overlap or lie inside that taught by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). Claim 1 line 2 and claim 21 line 1 recite a “mixed powder comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements in the mixed powder of the prior art. MPEP 2111.03(I).
Regarding claims 2 and 17, Maetani teaches a machinability improving powder in an amount of 0.01 to 1.0 mass% ([0018], [0043]) includes MnS (i.e. MnS is part of the powder such that it is present as the machinability improving powder at more than 0 and less than 1.0 mass% (claim 2) and at least 0.06 mass% (claim 17)) ([0020], [0040]), with example Nos. M2 and M4 having 0.3 mass% MnS (Table 2). In the case where the claimed ranges or amounts “overlap or lie inside that taught by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Maetani teaches MnS ([0020], [0040]).
Regarding claim 10, Maetani teaches the machinability improving powder includes MgO ([0012], [0034], [0038]) and has an average particle size (i.e. D50) of preferably 5 um or less (i.e. including the average particle size of the MgO, which overlaps with that claimed at 0.7 to 3.0 um) ([0042]). In the case where the claimed ranges or amounts “overlap or lie inside that taught by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 11, Maetani teaches an alloy powder ([0001], [0026], [0032]) of Cu powder of 0.1 to 10% ([0033]). In the case where the claimed ranges or amounts “overlap or lie inside that taught by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 12, Maetani teaches iron-based powder to obtain an iron-based powder sintered body ([0001], [0026], [0032]) with an iron powder content of 96.8 to 99.3% (Table 2).   A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. MPEP 2144.05(I).
Regarding claim 15, Maetani teaches the iron-based powder is partially alloyed steel powder ([0032]).
Regarding claim 16, Maetani teaches the alloy powder includes Cu, Mo, and/or Ni ([0033]).
Regarding claim 18, Maetani teaches a machinability improving powder in an amount of 0.01 to 1.0 mass% ([0018], [0043]) includes MnS (i.e. MnS is part of the powder such that it is present as the machinability improving powder at most 0.18 mass%) ([0020], [0040]). In the case where the claimed ranges or amounts “overlap or lie inside that taught by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 19, Maetani teaches the machinability improving powder includes MnS ([0020], [0040]) and has an average particle size (i.e. D50) of preferably 5 um or less (i.e. including the average particle size of the MnS, which overlaps with that claimed at 1.0 to 10 um) ([0042]). In the case where the claimed ranges or amounts “overlap or lie inside that taught by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 20, Maetani teaches sintering at 1000 to 1300°C to become a sintered body ([0050]) with an example at 1130°C for 20 minutes ([0056]) where the powder for improving machinability forms a low melting point phase in the green compact that is sintered ([0038]). The claims under examination are directed to a “mixed powder”. The sintering conditions at 1130°C for 60 minutes to form a sintered body have been considered and determined to recite a property, function, or intended use of the claimed mixed powder that does not result in a structural difference between the claimed mixed powder and the mixed powder of the prior art. MPEP 2111.02(II). The mixed powder of the prior art is substantially similar to that claimed (i.e. iron-based with more than 0 to less than 1.0 mass% MgO preferably 5 um or less and MnS, Maetani [0012], [0018], [0020], [0026], [0032], [0034], [0038], [0040], [0042], [0043]), such that, absent evidence to the contrary, it can be sintered at 1130°C for 60 minutes to form a sintered body, where the first powder and the second powder main the sintered body in the form of particles.
Regarding claim 22, Maetani teaches a mixed powder for metallurgy that is a mixture of (1) iron-based powder, (2) powder for alloying, (3) powder for improving machinability, and (4) lubricant powder ([0018]), where (1) the iron-based powder includes pure iron powder and alloyed iron powder ([0032]), (2) the powder for alloying includes graphite powder or Cu powder ([0033]), (3) the powder for improving machinability is MgO powder ([0034]) and manganese sulfide ([0040], [0041]), and (4) the lubricant is a metal soap ([0045]).
Claims 3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maetani (JP 2012-144801 machine translation) as applied to claim 1 above, and further in view of Gao (CN 103310971 machine translation).
Regarding claim 3, Maetani is silent to the presence of CaS.
Gao teaches preparing a NdFeB (i.e. iron-comprising)magnet ([0014]) by mixing sulfide powder of MoS2, MnS, and/or CaS with alloy powder ([0013], [0016]-[0018], [0021]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Maetani to include CaS because it has good lubricating performance, acting as a solid lubricate, improving fluidity of the iron-comprising powder and reducing friction force (Gao [0013], [0018]). CaS is also an art recognized equivalent machinability enhancing additive of MnS (Gao [0017]). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS and CaS). MPEP 2144.06(I). It is also prima facie obvious to substitute equivalents known for the same purpose (i.e. machinability enhancing additive of CaS). MPEP 2144.06(II).
Regarding claim 5, Maetani teaches MnS ([0020], [0040]), but is silent to the presence of CaS.
Gao teaches preparing a NdFeB (i.e. iron-comprising)magnet ([0014]) by mixing sulfide powder of MoS2, MnS, and/or CaS with alloy powder ([0013], [0016]-[0018], [0021]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Maetani to include CaS because it has good lubricating performance, acting as a solid lubricate, improving fluidity of the iron-comprising powder and reducing friction force (Gao [0013], [0018]). CaS is also an art recognized equivalent machinability enhancing additive of MnS (Gao [0017]). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS and CaS). MPEP 2144.06(I). 
Regarding claim 6, Maetani is silent to the presence of MoS2.
Gao teaches preparing a NdFeB (i.e. iron-comprising)magnet ([0014]) by mixing sulfide powder of MoS2, MnS, and/or CaS with alloy powder ([0013], [0016]-[0018], [0021]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Maetani to include MoS2 because it has good lubricating performance, acting as a solid lubricate, improving fluidity of the iron-comprising powder and reducing friction force (Gao [0013], [0018]). MoS2 is also an art recognized equivalent machinability enhancing additive of MnS (Gao [0017]). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS and MoS2). MPEP 2144.06(I). It is also prima facie obvious to substitute equivalents known for the same purpose (i.e. machinability enhancing additive of MoS2). MPEP 2144.06(II).
Regarding claim 7, Maetani is silent to the presence of CaS and MoS2.
Gao teaches preparing a NdFeB (i.e. iron-comprising)magnet ([0014]) by mixing sulfide powder of MoS2, MnS, and/or CaS with alloy powder ([0013], [0016]-[0018], [0021]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Maetani to include CaS and MoS2 because they have good lubricating performance, acting as a solid lubricate, improving fluidity of the iron-comprising powder and reducing friction force (Gao [0013], [0018]). CaS and MoS2 are also an art recognized equivalent machinability enhancing additives of MnS (Gao [0017]). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS, CaS, and MoS2). MPEP 2144.06(I). It is also prima facie obvious to substitute equivalents known for the same purpose (i.e. machinability enhancing additive of CaS and MoS2). MPEP 2144.06(II).
Regarding claim 8, Maetani teaches MnS ([0020], [0040]), but is silent to the presence of MoS2.
Gao teaches preparing a NdFeB (i.e. iron-comprising)magnet ([0014]) by mixing sulfide powder of MoS2, MnS, and/or CaS with alloy powder ([0013], [0016]-[0018], [0021]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Maetani to include MoS2 because it has good lubricating performance, acting as a solid lubricate, improving fluidity of the iron-comprising powder and reducing friction force (Gao [0013], [0018]). MoS2 is also an art recognized equivalent machinability enhancing additive of MnS (Gao [0017]). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS and CaS). MPEP 2144.06(I). 
Regarding claim 9, Maetani teaches MnS ([0020], [0040]), but is silent to the presence of CaS and MoS2.
Gao teaches preparing a NdFeB (i.e. iron-comprising)magnet ([0014]) by mixing sulfide powder of MoS2, MnS, and/or CaS with alloy powder ([0013], [0016]-[0018], [0021]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Maetani to include CaS and MoS2 because they have good lubricating performance, acting as a solid lubricate, improving fluidity of the iron-comprising powder and reducing friction force (Gao [0013], [0018]). CaS and MoS2 are also an art recognized equivalent machinability enhancing additive of MnS (Gao [0017]). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS, CaS, and MoS2). MPEP 2144.06(I). 
Claims 3, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maetani (JP 2012-144801 machine translation) as applied to claim 1 above, and further in view of Hu (WO 2017/157835).
Regarding claim 3, Maetani is silent to the presence of CaS.
Hu teaches a powder metal part with improved machinability (1:3-4) made from an iron-based powder composition (4:10-16) with a machinability enhancing additive of manganese sulphide (i.e. MnS) and/or calcium sulphide (i.e. CaS) (6:1-14).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Maetani to include CaS because it is an art recognized equivalent machinability enhancing additive of MnS (Hu 6:1-14). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS and CaS). MPEP 2144.06(I). It is also prima facie obvious to substitute equivalents known for the same purpose (i.e. machinability enhancing additive of CaS). MPEP 2144.06(II).
Regarding claim 5, Maetani teaches MnS ([0020], [0040]), but is silent to the presence of CaS.
Hu teaches a powder metal part with improved machinability (1:3-4) made from an iron-based powder composition (4:10-16) with a machinability enhancing additive of manganese sulphide (i.e. MnS) and/or calcium sulphide (i.e. CaS) (6:1-14).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Maetani to include CaS because it is an art recognized equivalent machinability enhancing additive of MnS (Hu 6:1-14). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS and CaS). MPEP 2144.06(I). 
Regarding claim 14, Maetani is silent to the iron-comprising powder being non-alloyed steel.
Hu teaches a powder metal part with improved machinability (1:3-4) made from an iron-based powder composition (4:10-16) which is essentially any ferrous powder composition including a powder containing alloying element(s) in the iron based powder as discrete particles (i.e. non-alloy steel) (7:17-26).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Maetani to use iron based steel powder with alloying elements as discrete particles because it is an art recognized equivalent of pure iron powder, pre-alloy steel powder, and partially alloyed steel powder (Hu 7:17-26; Maetani [0032]). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maetani (JP 2012-144801 machine translation) as applied to claim 1 above, and further in view of Ozaki ‘755 (JP 2010-189755 machine translation).
Regarding claim 6, Maetani is silent to the presence of MoS2.
Ozaki ‘755 teaches an iron-based powder ([0014]) mixture with excellent machinability ([0001], [0008]) including MnS and MoS (i.e. MoS2) as additives ([0009], [0010], [0016]-[0020]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Maetani to include MoS2 because it improves machinability because it has low reactivity with iron-based materials and does not cause a chemical change during sintering, it miniaturizes cutting chips, which promotes chip discharge and prolongs drill life (Ozaki ‘755 [0017]). MoS2 is also an art recognized equivalent machinability enhancing additive of MnS (Ozaki ‘755 [0009], [0010], [0016]-[0020]). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS and MoS2). MPEP 2144.06(I). It is also prima facie obvious to substitute equivalents known for the same purpose (i.e. machinability enhancing additive of MoS2). MPEP 2144.06(II).
Regarding claim 8, Maetani teaches MnS ([0020], [0040]), but is silent to the presence of MoS2.
Ozaki ‘755 teaches an iron-based powder ([0014]) mixture with excellent machinability ([0001], [0008]) including MnS and MoS (i.e. MoS2) as additives ([0009], [0010], [0016]-[0020]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Maetani to include MoS2 because it improves machinability because it has low reactivity with iron-based materials and does not cause a chemical change during sintering, it miniaturizes cutting chips, which promotes chip discharge and prolongs drill life (Ozaki ‘755 [0017]). MoS2 is also an art recognized equivalent machinability enhancing additive of MnS (Ozaki ‘755 [0009], [0010], [0016]-[0020]). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS and MoS2). MPEP 2144.06(I). 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maetani (JP 2012-144801 machine translation) as applied to claim 1 above, and further in view of Hu (WO 2017/157835) and Ozaki ‘755 (JP 2010-189755 machine translation).
Regarding claim 7, Maetani is silent to the presence of CaS.
Hu teaches a powder metal part with improved machinability (1:3-4) made from an iron-based powder composition (4:10-16) with a machinability enhancing additive of manganese sulphide (i.e. MnS) and/or calcium sulphide (i.e. CaS) (6:1-14).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Maetani to include CaS because it is an art recognized equivalent machinability enhancing additive of MnS (Hu 6:1-14). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS and CaS). MPEP 2144.06(I). It is also prima facie obvious to substitute equivalents known for the same purpose (i.e. machinability enhancing additive of CaS). MPEP 2144.06(II).
Maetani in view of Hu is silent to the presence of MoS2.
Ozaki ‘755 teaches an iron-based powder ([0014]) mixture with excellent machinability ([0001], [0008]) including MnS and MoS (i.e. MoS2) as additives ([0009], [0010], [0016]-[0020]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Maetani in view of Hu to include MoS2 because it improves machinability because it has low reactivity with iron-based materials and does not cause a chemical change during sintering, it miniaturizes cutting chips, which promotes chip discharge and prolongs drill life (Ozaki ‘755 [0017]). MoS2 is also an art recognized equivalent machinability enhancing additive of MnS (Ozaki ‘755 [0009], [0010], [0016]-[0020]). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS and MoS2). MPEP 2144.06(I). It is also prima facie obvious to substitute equivalents known for the same purpose (i.e. machinability enhancing additive of MoS2 replaces MnS). MPEP 2144.06(II).
Regarding claim 9, Maetani teaches MnS ([0020], [0040]), but is silent to the presence of CaS.
Hu teaches a powder metal part with improved machinability (1:3-4) made from an iron-based powder composition (4:10-16) with a machinability enhancing additive of manganese sulphide (i.e. MnS) and/or calcium sulphide (i.e. CaS) (6:1-14).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Maetani to include CaS because it is an art recognized equivalent machinability enhancing additive of MnS (Hu 6:1-14). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS and CaS). MPEP 2144.06(I). 
Maetani in view of Hu is silent to the presence of MoS2.
Ozaki ‘755 teaches an iron-based powder ([0014]) mixture with excellent machinability ([0001], [0008]) including MnS and MoS (i.e. MoS2) as additives ([0009], [0010], [0016]-[0020]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Maetani in view of Hu to include MoS2 because it improves machinability because it has low reactivity with iron-based materials and does not cause a chemical change during sintering, it miniaturizes cutting chips, which promotes chip discharge and prolongs drill life (Ozaki ‘755 [0017]). MoS2 is also an art recognized equivalent machinability enhancing additive of MnS (Ozaki ‘755 [0009], [0010], [0016]-[0020]). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS and MoS2). MPEP 2144.06(I).
Claims 1, 2, 4, 6, 8, 10-12, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki ‘640 (JP 2008-127640 machine translation) in view of Ozaki ‘755 (JP 2010-189755 machine translation).
Regarding claims 1 and 21, Ozaki ‘640 teaches an iron-based powder suitable for powder metallurgy applications ([0001]) containing MgO ([0008], [0014]) in an amount of 0.01 to 100 parts by mass of iron powder ([0008], [0017]) with an average particle size (i.e. D50) more preferably  of 0.1 to 5 um ([0009], [0016]). In the case where the claimed ranges of amounts “overlap or lie inside the ranges taught by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Ozaki ‘640 is silent to the presence of a first powder comprising CaS, MnS, and/or MoS2 as a sulfide.
Ozaki ‘755 teaches an iron-based powder mixture ([0001]) with at least two selected from MnS, MoS (i.e. MoS2), and CaF2 (i.e. a first powder of MnS and MoS2) ([0010], [0016]-[0018], [0020]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixed powder of Ozaki ‘640 to include MnS and MoS (i.e. MoS2) because they have low reactivity with iron-based materials and do not cause a chemical change during sintering, miniaturize cutting chips, promoting discharge and drill life, and reduce contact area between the chips and the tool (Ozaki ‘755 [0017]).
Ozaki ‘640 in view of Ozaki ‘755 teaches an iron-based power mixture (Ozaki ‘640 [0001]; Ozaki ‘755 [0001]) with MgO (Ozaki ‘640 [0008], [0014]) and MnS and MoS (i.e. MoS2) (Ozaki ‘755 [0010], [0016]-[0018], [0020]) (i.e. a machinability improving material consisting of a first powder of MnS and MoS2 and a second powder of magnesium oxide (claim 1), a machinability improving material consisting of a MgO powder and a sulfide powder selected from MnS and MoS2 powder (claim21)).
Regarding claims 2, 17, and 18, Ozaki ‘640 in view of Ozaki ‘755 teaches the presence of MnS and MoS (i.e. MoS2) in an amount of 0.005 to 0.995 mass% to ensure the chipping effect of chips is sufficient without significantly reducing the strength of the sintered body (Ozaki ‘755 [0020]). In the case where the claimed ranges of amounts “overlap or lie inside the ranges taught by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Ozaki ‘640 in view of Ozaki ‘755 teaches MnS ([0010], [0016]-[0018], [0020]).
Regarding claim 6, Ozaki ‘640 in view of Ozaki ‘755 teaches MoS (i.e. MoS2) ([0010], [0016]-[0018], [0020]).
Regarding claim 8, Ozaki ‘640 in view of Ozaki ‘755 teaches MnS and MoS (i.e. MoS2) ([0010], [0016]-[0018], [0020]).
Regarding claim 10, Ozaki ‘640 teaches MgO ([0008], [0014]) with an average particle size (i.e. D50) more preferably  of 0.1 to 5 um ([0009], [0016]). In the case where the claimed ranges of amounts “overlap or lie inside the ranges taught by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 11, Ozaki ‘640 teaches the presence of Cu powder ([0011]), but is silent to the amount.
Ozaki ‘755 teaches an iron-based powder mixture ([0001]) with Cu powder in an amount of 0.1 to 5 mass% ([0015]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Ozaki ‘640 to include e0.1 to 5 mass% Cu powder because within this range Cu powder advantageously improves blending without lower dimensional accuracy of the sintered body (Ozaki ‘755 [0015]).
Regarding claim 12, Ozaki ‘640 teaches 97.4% Fe powder ([0011], Table 1 300A). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. MPEP 2144.05(I).
Regarding claim 15, Ozaki ‘640 teaches iron powder with various alloy components ([0011]), but is silent to it being at least partially alloyed steel.
Ozaki ‘755 teaches an iron-based powder mixture ([0001]) using partially diffused alloyed steel powder or fully alloyed steel powder (i.e. at least partially alloyed steel powder) ([0014]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the powder of Ozaki ‘640 to use partially or fully alloyed steel powder because the alloy components are partially or fully diffused into the alloyed steel powder (Ozaki ‘755 [0014]). This prevents separation of the components during processing and it also forms a mixed powder with the desired iron-based powder properties, which can be changed based on the alloyed additives.
Regarding claim 16, Ozaki ‘640 teaches Cu powder and Ni powder ([0011]).
Regarding claim 19, Ozaki ‘640 in view of Ozaki ‘755 teaches sulfide with an average particle size of MnS of 1 to 10 um and MoS (i.e. MoS2) of 5 to 20 um ([0018]). In the case where the claimed ranges of amounts “overlap or lie inside the ranges taught by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 20, the claims under examination are directed to a “mixed powder”. The sintering conditions at 1130°C for 60 minutes to form a sintered body have been considered and determined to recite a property, function, or intended use of the claimed mixed powder that does not result in a structural difference between the claimed mixed powder and the mixed powder of the prior art. MPEP 2111.02(II). The mixed powder of the prior art is substantially similar to that claimed (i.e. iron-based with 0.1 to 5 um MgO in an amount of 0.01 to 100 parts by mass of iron powder, Ozaki ‘640 [0001], [0008], [0009], [0014], [0016], [0017], with MnS and MoS to miniaturize cutting chips, promoting discharge and drill life, and reducing contact area between chips and the tool, Ozaki ‘755 [0001], [0010], [0016]-[0018], [0020]), such that, absent evidence to the contrary, it can be sintered at 1130°C for 60 minutes to form a sintered body, where the first powder and the second powder main the sintered body in the form of particles.
Regarding claim 22, Ozaki ‘640 in view of Ozaki ‘755 teaches an iron-based powder (i.e. iron-comprising powder) (Ozaki ‘640 [0001], Ozaki ‘755 [0001]) containing MgO (i.e. MgO powder) (Ozaki ‘640 [0008], [0014]), various alloy components such as graphite, Cu powder, and Ni powder (i.e. optionally at least one selected from the group consisting of a copper powder and a graphite powder) and a lubricant such as metal soap or ethylene bisstearamide (i.e. optionally a powder lubricant that is a powder of a metal soap and/or a powder of a non-metallic soap) (Ozaki ‘640 [0011], [0013], [0019]) and MnS and MoS (i.e. the sulfide powder), which have low reactivity with iron-based materials and do not cause a chemical change during sintering, miniaturize cutting chips, promote discharge and drill life, and reduce contact area between the chips and the tool (Ozaki ‘755 [0010], [0016]-[0018], [0020]).
Claims 3, 5, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki ‘640 (JP 2008-127640 machine translation) in view of Ozaki ‘755 (JP 2010-189755 machine translation) as applied to claim 1 above, and further in view of one of Gao (CN 103310971 machine translation) and Hu (WO 2017/157835).
Regarding claim 3, Ozaki ‘640 in view of Ozaki ‘755 is silent to the presence of CaS.
Gao teaches preparing a NdFeB (i.e. iron-comprising)magnet ([0014]) by mixing sulfide powder of MoS2, MnS, and/or CaS with alloy powder ([0013], [0016]-[0018], [0021]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Ozaki ‘640 in view of Ozaki ‘755 to include CaS because it has good lubricating performance, acting as a solid lubricate, improving fluidity of the iron-comprising powder and reducing friction force (Gao [0013], [0018]). CaS is also an art recognized equivalent machinability enhancing additive of MnS and MoS (i.e. MoS2) (Gao [0017]). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS, MoS (i.e. MoS2), and CaS). MPEP 2144.06(I). It is also prima facie obvious to substitute equivalents known for the same purpose (i.e. machinability enhancing additive CaS and either one of MnS and MoS (i.e. MoS2)). MPEP 2144.06(II).
As an alternative to Gao, Hu teaches a powder metal part with improved machinability (1:3-4) made from an iron-based powder composition (4:10-16) with a machinability enhancing additive of manganese sulphide (i.e. MnS) and/or calcium sulphide (i.e. CaS) (6:1-14).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Ozaki ‘640 in view of Ozaki ‘755 to include CaS because it is an art recognized equivalent machinability enhancing additive of MnS (Hu 6:1-14). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS, MoS (i.e. MoS2), and CaS). MPEP 2144.06(I). It is also prima facie obvious to substitute equivalents known for the same purpose (i.e. machinability enhancing additive of CaS and one of MnS and MoS (i.e. MoS2)). MPEP 2144.06(II).
Regarding claim 5, Ozaki ‘640 in view of Ozaki ‘755 teaches MnS ([0010], [0016]-[0018], [0020]), but is silent to the presence of CaS.
Gao teaches preparing a NdFeB (i.e. iron-comprising)magnet ([0014]) by mixing sulfide powder of MoS2, MnS, and/or CaS with alloy powder ([0013], [0016]-[0018], [0021]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Ozaki ‘640 in view of Ozaki ‘755 to include CaS because it has good lubricating performance, acting as a solid lubricate, improving fluidity of the iron-comprising powder and reducing friction force (Gao [0013], [0018]). CaS is also an art recognized equivalent machinability enhancing additive of MnS and MoS (Gao [0017]). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS, MoS (i.e. MoS2) and CaS). MPEP 2144.06(I). It is also prima facie obvious to substitute equivalents known for the same purpose (i.e. machinability enhancing additive of CaS and MnS). MPEP 2144.06(II).
As an alternative to Gao, Hu teaches a powder metal part with improved machinability (1:3-4) made from an iron-based powder composition (4:10-16) with a machinability enhancing additive of manganese sulphide (i.e. MnS) and/or calcium sulphide (i.e. CaS) (6:1-14).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Ozaki ‘640 in view of Ozaki ‘755 to include CaS because it is an art recognized equivalent machinability enhancing additive of MnS (Hu 6:1-14). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS, MoS (i.e. MoS2), and CaS). MPEP 2144.06(I). It is also prima facie obvious to substitute equivalents known for the same purpose (i.e. machinability enhancing additive of CaS and MnS). MPEP 2144.06(II).
Regarding claim 7, Ozaki ‘640 in view of Ozaki ‘755 teaches MoS (i.e. MoS2) ([0010], [0016]-[0018], [0020]), but is silent to the presence of CaS.
Gao teaches preparing a NdFeB (i.e. iron-comprising)magnet ([0014]) by mixing sulfide powder of MoS2, MnS, and/or CaS with alloy powder ([0013], [0016]-[0018], [0021]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Maetani to include CaS because it has good lubricating performance, acting as a solid lubricate, improving fluidity of the iron-comprising powder and reducing friction force (Gao [0013], [0018]). CaS is also an art recognized equivalent machinability enhancing additive of MnS and MoS (Gao [0017]). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS, MoS (i.e. MoS2) and CaS). MPEP 2144.06(I). It is also prima facie obvious to substitute equivalents known for the same purpose (i.e. machinability enhancing additive of CaS and MoS (i.e. MoS2)). MPEP 2144.06(II).
As an alternative to Gao, Hu teaches a powder metal part with improved machinability (1:3-4) made from an iron-based powder composition (4:10-16) with a machinability enhancing additive of manganese sulphide (i.e. MnS) and/or calcium sulphide (i.e. CaS) (6:1-14).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Ozaki ‘640 in view of Ozaki ‘755 to include CaS because it is an art recognized equivalent machinability enhancing additive of MnS (Hu 6:1-14). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS, MoS (i.e. MoS2), and CaS). MPEP 2144.06(I). It is also prima facie obvious to substitute equivalents known for the same purpose (i.e. machinability enhancing additive of CaS and MoS (i.e. MoS2)). MPEP 2144.06(II).
Regarding claim 9, Ozaki ‘640 in view of Ozaki ‘755 teaches MnS and MoS (i.e. MoS2) ([0010], [0016]-[0018], [0020]), but is silent to the presence of CaS.
Gao teaches preparing a NdFeB (i.e. iron-comprising)magnet ([0014]) by mixing sulfide powder of MoS2, MnS, and/or CaS with alloy powder ([0013], [0016]-[0018], [0021]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Maetani to include CaS because it has good lubricating performance, acting as a solid lubricate, improving fluidity of the iron-comprising powder and reducing friction force (Gao [0013], [0018]). CaS is also an art recognized equivalent machinability enhancing additive of MnS (Gao [0017]). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS, MoS (i.e. MoS2) and CaS). MPEP 2144.06(I). 
As an alternative to Gao, Hu teaches a powder metal part with improved machinability (1:3-4) made from an iron-based powder composition (4:10-16) with a machinability enhancing additive of manganese sulphide (i.e. MnS) and/or calcium sulphide (i.e. CaS) (6:1-14).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the mixture of Ozaki ‘640 in view of Ozaki ‘755 to include CaS because it is an art recognized equivalent machinability enhancing additive of MnS (Hu 6:1-14). It is prima facie obvious to combine equivalents known for the same purpose (i.e. machinability enhancing additive of MnS, MoS (i.e. MoS2), and CaS). MPEP 2144.06(I). 
Related Art
Akagi (US 2018/0104739).
Akagi teaches mixed powder for iron-based powder metallurgy ([0001]) containing iron-based powder ([0028]), calcium sulfate anhydride II such that a weight ratio of CaS after sintering is 0.01 to 0.1 wt% ([0009], [0031], [0033]) and ternary oxide such as Ca-Mg-Si oxide of 2CaO.MgO.2SiO2 ([0039]) with a volume-average particle size of 0.1 to 9 um ([0041]) and a content of 0.01 to 0.15 wt% ([0042]). 
In Akagi the mixed powder contains calcium sulfate anhydride II (i.e. not a sulfide), which is converted to CaS after sintering.
Ozaki ‘061 (JP 2010-236061 machine translation)
	Yukiko teaches an iron-based mixed powder with excellent machinability ([0001], [0009]) including SiO2-CaO-MgO-based oxide powder in a ratio of 0.01 to 1.0 parts by mass with respect to 100 parts by mass of the iron-based powder ([0010], [0020]) with a preferred average particle size of 1 to 5 um ([0013], [0024]), where the bending ratio of the oxide powder includes 0 to 20% MgO (i.e. MgO in a ratio of 0 to 0.2 parts by mass with respect to 100 parts by mass of the iron-based powder) ([0020]).
	Yukiko teaches comparative examples 2 and 4 containing conventionally used MnS to improve machinability ([0032], [0037]) and that the addition of the oxide powder results in wear that is extremely small ([0041]).
Purnell (US 5,534,220)
Purnell teaches a method of manufacturing a sintered ferrous material (1:4-6) using a mixture of ferrous-based powder (1:57-67) with molybdenum disulphide as a soft lubricant (3:9-20) and a manganese or alkaline-earth (i.e. calcium) sulphide (2:18-25).
Hayashi (Hayashi et al. Enhanced machinability of valve guides made from PM materials. Advances in Powder Metallurgy & Particulate Materials (1996), (Vol. 4), 13/117-13/121.)
	Hayashi teaches a powder metallurgy (PM) powder of Fe-Cu-Sn-P-C material with enhanced machinability by adding enstatite and MnS (Abstract), where MnS increased machinability without being detrimental to hardness or strength (3. Experimental Results, 4. Conclusion, Figs. 5-7).
Maetani ‘109 (JP 2014-025109 machine translation)
	Maetani ‘109 teaches an iron-based powder mixed with MgO in an amount of 0.01 to 1.0 mass% to improve machinability (abstract, 2-1 Specimen Preparation).
Engstrom (EP 0 183 666)
	Engstrom teaches an iron powder mixture with 0.05 to 5 wt% manganese sulphide with increased machinability (abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735             


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735